Case: 19-60800     Document: 00515912792         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 24, 2021
                                  No. 19-60800
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Rabbi Rabbi, also known as Rabbi,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A 201 526 096


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rabbi Rabbi, a native and citizen of Bangladesh, seeks review of a
   Board of Immigration Appeals (BIA) order dismissing his appeal from an
   Immigration Judge (IJ) decision denying his application for asylum,




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60800        Document: 00515912792        Page: 2   Date Filed: 06/24/2021




                                    No. 19-60800


   withholding of removal, and relief under the Convention Against Torture
   (CAT). The petition is denied.
          An adverse credibility determination “must be supported by specific
   and cogent reasons derived from the record.” Wang v. Holder, 569 F.3d 531,
   537 (5th Cir. 2009) (internal quotation marks and citation omitted). The IJ
   and the BIA “may rely on any inconsistency or omission in making an adverse
   credibility determination as long as the totality of the circumstances
   establishes that an asylum applicant is not credible.” Id. at 538 (internal
   quotation marks and citation omitted). When the BIA identifies “specific
   inconsistencies” and “crucial omissions,” it has “supported its
   determination with specific and cogent reasons derived from the record.”
   Ghotra v. Whitaker, 912 F.3d 284, 289 (5th Cir. 2019) (internal citations
   omitted). The record before this court contains multiple inconsistencies
   between Rabbi’s sworn statement, asylum interview, application, and
   testimony. Both the IJ opinion and the BIA opinion evince reliance on
   specific inconsistencies. See id. 289. Thus, the record does not compel the
   conclusion that Rabbi testified credibly. See Wang, 569 F.3d at 536-37.
          Aliens in removal proceedings are presumed to be competent to
   participate in those proceedings. Matter of M-A-M-, 25 I & N Dec. 474, 477
   (BIA 2011). In cases where issues implicating mental competency arise, the
   IJ must consider whether there is good cause to believe that the alien is not
   competent to proceed without safeguards. Id. at 479. This court has
   previously recognized that the IJ, who is in the courtroom and has experience
   with witnesses who assert persecution, is best positioned to weigh whether
   the applicant has a “genuine[] problem” or is instead “feign[ing] a problem
   to avoid probing questions about inconsistencies in a false story.” See Wang,
   569 F.3d at 539.




                                         2
Case: 19-60800      Document: 00515912792          Page: 3    Date Filed: 06/24/2021




                                    No. 19-60800


          Rabbi did not mention feeling unwell until he was questioned
   pointedly regarding some inconsistencies in his case.         His answers to
   questions indicated that he was oriented to time, place, and purpose. There
   is no record evidence that Rabbi has ever suffered from any mental health
   issues. Accordingly, the BIA did not err by affirming the IJ’s finding that he
   was competent to proceed. See Wang, 569 F.3d at 539.
          Moreover, the BIA did not conflate a lack of corroborating evidence
   with a credibility finding. The testimony of an applicant may suffice to carry
   his burden of proof without corroboration, but only if the testimony is
   credible, persuasive, and refers to specific facts. 8 U.S.C. § 1229a(c)(4)(B);
   8 U.S.C. § 1158(b)(1)(B)(ii). Where the court determines that an applicant
   should provide corroborating evidence, the applicant must provide the
   evidence unless the applicant cannot reasonably obtain it. § 1229a(c)(4)(B);
   § 1158(b)(1)(B)(ii). An application can be denied due to the applicant’s
   failure to provide reasonably available corroborating information. Yang v.
   Holder, 664 F.3d 580, 584-85, 587 (5th Cir. 2011). Additionally, this court
   has held that a lack of corroboration can support an adverse credibility finding
   where the record contains other indications of incredulity. See Marroquin-
   Almengon v. Barr, 778 F. App’x 330, 331–32 (5th Cir. 2019) (per curiam).
          The BIA also properly dispatched Rabbi’s arguments that he had
   insufficient time to obtain corroborating evidence. As the BIA correctly
   stated, Rabbi failed to explain the numerous inconsistencies in his testimony
   and prior statements. Rabbi did not testify credibly, regardless of the
   additional evidence he submitted to the BIA. See INS v. Bagamasbad, 429
   U.S. 24, 25 (1976) (per curiam) (“As a general rule courts and agencies are
   not required to make findings on issues the decision of which is unnecessary
   to the results they reach.”).
          The petition for review is DENIED.




                                          3